Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “the particles of the graft copolymer” lacks proper antecedent basis.
Claims 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “the room temperature curing epoxy resin” lacks proper antecedent basis.  
Claim 7 contains the trade name Leica EM UC7.  Where a trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trade name cannot be used properly to identify any particular material or product.  A trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trade name does not identify or describe the goods associated with the trade name.  In the present case, the trade name Leica EM UC7 is used to describe an ultramicrotome instrument and, accordingly, the description is indefinite.
Claim 7 contains the trade name H-7600.  Where a trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark cannot be used properly to identify any particular material or product.  A trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trade name does not identify or describe the goods associated with the trademark.  In the present case, the trade name H-7600 is used to describe a transmission electron microscope and, accordingly, the description is indefinite.
Claim 7 contains the trade name ImagePro® Plus.  Where a trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trade name cannot be used properly to identify any particular material or product.  A trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trade name does not identify or describe the goods associated with the trade name.  In the present case, the trade name is used to describe image analysis software and, accordingly, the description is indefinite.
Claims 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “the Gaussian curve of the histogram” which is recited twice in claim 7, lacks proper antecedent basis.  
Claims 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “to use sample 2” is indefinite since it is unclear how sample 2 is used.  
Claims 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “that appeared to be bright” is a subjective term, meaning the metes and bounds of this limitation are not met.  What may appear to be bright to one person may not appear to be bright to another. 
Claims 7-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “that can be visually recognized” is a subjective term, meaning the metes and bounds of this limitation are not met.  What can be visually recognized by one person may not be visually recognized by another.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakita et al. (US 2016/0137836).
At the outset it should be noted that Wakita et al. does not teach a measurement condition 3 or a measurement condition 4 which is used to determine the elastic modulus and average diameter of the A phase, respectively.  However, claim 7 is a product-by-process claim.  For product-by-process claims, patentability is based on the product itself, and not on the method of its production.  Given that the materials prepared by Wakita et al. are substantially similar to those prepared according to Applicants specification, it would be expected that any physical properties which are not claimed would necessarily be present.  Specifically, Wakita et al. teaches a polyorganosiloxane latex (latex As-1) which is the same as a polyorganosiloxane latex exemplified by Applicants (latex AS-1).  To these identical latexes are added styrene and AMA to prepare a rubber portion to which is added a graft portion which is substantially comprised of MMA.  Because the graft copolymer G-1 as taught by Wakita et al. is substantially the same as the graft copolymer G-1 as taught in Applicants specification, it necessarily follows that each graft copolymer would have substantially the same physical properties, which include an average diameter of the dispersed phase (A phase) of greater than 50 nm (or 60 nm), an elastic modulus of the A phase of 0.4 GPa or more, an elastic modulus of the B phase of 0.2 GPa or less, and a weight average particle diameter of 300-2000 nm, thereby satisfying claims 7 and 9-12.  It would also be expected that the graft copolymer particles taught by Wakita et al. would have at least two or more A phases within one particle of the graft copolymer, thereby satisfying claim 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766